Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 Claims 1-4 and 16-19 and 21 are rejected under 35 U.S.C. 102a1 as being unpatentable over Iori (US 2011/0121927) in view of Hieronymi (US 6,299,740) and Zhao (CN 106958011).
Regarding claim 1, Iori teaches a system, comprising: 
a chamber (21, Fig. 1);
and a magnetic assembly (61) contained within the chamber (21), the magnetic assembly comprising: 
an inner magnetic portion comprising first magnets (inner two magnets, Fig. 4); 
and an outer magnetic portion comprising second magnets (outer two magnets, Fig. 4)
 wherein: at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements (Fig. 4), 
and the magnetic assembly is configured to rotate around an axis (A2, Fig. 4) to generate an electromagnetic field that moves ions toward a target region within the chamber ([0057]).  
Iori does not explicitly teach a magnetic assembly is designed based on a target erosion profile; 

and a processor for determining the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor (control unit, pg. 4) 
wherein the measurements of the physical contour determines at least one of target depressions and target punctures for the magnetic assembly, the target and the chamber. 
 Zhao teaches a magnetic assembly is designed based on a target erosion profile; 
a sensor for measuring the electromagnetic field of the magnetic assembly (magnetic sensor) and for measuring a physical contour of a target disposed within the target region (sputtering target topography detection unit (pg. 3);
and a processor for determining the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor (control unit, pg. 4) 
wherein the measurements of the physical contour determines at least one of target depressions and target punctures for the magnetic assembly, the target and the chamber (pg. 1, 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Iori by providing a magnetic assembly is designed based on a target erosion profile; a sensor for measuring the electromagnetic field of the magnetic assembly  and for measuring a physical contour of a target disposed within the target region and a processor for determining the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor wherein the measurements of the physical contour determines at least one of target depressions and target punctures for the magnetic assembly, the target and the chamber, as taught by Zhao, because it would improve the utilization efficiency of a sputtering target (pg. 4). 

Regarding claim 3, Iori teach the magnets being configured to erode the target along an even gradient over time that avoids target puncture [0060].  
Regarding claim 4, Iori teaches the electromagnetic field is configured to sputter the target without a peak or trough along a surface of the target [0060].
Regarding claim 16, Iori teaches a method, comprising: 
producing a magnetic field (24, Fig .4) using a magnetic assembly (61) contained within a chamber (21, Fig. 1), the magnetic assembly comprising: 
first magnets (inner two magnets, Fig. 4), and second magnets (outer two magnets), wherein at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements ([0057]Fig. 4);
 and sputtering a target (2) disposed within the chamber using an electromagnetic field of ions controlled by the magnetic field [0041];
 and depositing a material sputtered from the target onto a wafer (17) within the chamber [0034].  
Iori does not explicitly teach designing the magnetic assembly based on a target erosion profile; measuring, by a sensor, the electromagnetic field of the magnetic assembly and measuring a physical contour of the target disposed within a target region; determining, by a processor, the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor; and determining at least one of target depressions and target punctures for the magnetic assembly, the target and the chamber based on the measurements of the physical contour.

determining, by a processor (control unit, pg. 4), the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor (pg. 4); and determining at least one of target depressions and target punctures for the magnetic assembly, the target and the chamber based on the measurements of the physical contour (pg. 1, 3).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Iori by designing the magnetic assembly based on a target erosion profile; measuring, by a sensor, the electromagnetic field of the magnetic assembly and measuring a physical contour of the target disposed within a target region; determining, by a processor, the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor; and determining at least one of target depressions and target punctures for the magnetic assembly, the target and the chamber based on the measurements of the physical contour, as taught by Zhao, because it would improve the utilization efficiency of a sputtering target (pg. 4). 
Regarding claim 17, Iori teaches spinning the magnetic assembly around an axis (A2, [0048]).  
Regarding claim 18, Iori teaches eroding the target along an even gradient over time that avoids target puncture [0060].  
Regarding claim 19, Iori teaches at least three magnets of the first magnets and the second magnets have different magnetic strengths [0057].  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iori and Hieronymi as applied to claim 1 above, and further in view of Park (US 2003/0052001). 
Regarding claim 5, Iori teaches the inner magnetic portion and the outer magnetic portion is connected by a shunt plate (yoke 62) but does not teach the first magnets are disposed between the shunt plate and an inner plate.  
Park directed to a sputtering magnetron teach the first magnets (405c) are disposed between the shunt plate (403) and an inner plate (405f, Fig. 4-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shunt plate attached to the first magnets of Iori by providing the first magnets are disposed between the shunt plate and an inner plate, as taught by Park, because it would enhance the intensity of the magnetic field generated by the magnets ([0043], [0048]).
Regarding claim 6, Iori does not teach the second magnets are disposed between the shunt plate and an outer plate separate from the inner plate.  
Park teaches the second magnets (407c) are disposed between the shunt plate (403) and an outer plate (407f) separate from the inner plate (405f, Fig. 4-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shunt plate attached to the second magnets of Iori by providing the second magnets are disposed between the shunt plate and an outer plate separate from the inner plate as taught by Park, because it would enhance the intensity of the magnetic field generated by the magnets ([0043], [0048]).
Claims 8, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iori (US 2011/0121927) in view of Park (US 2003/0052001) and Hieronymi (US 6,299,740). 
Regarding claim 8, Iori teaches a magnetic assembly for use in physical vapor deposition, the magnetic assembly comprising: 
first magnets (inner two, fig. 4);
and second magnets (outer two, fig. 4), wherein: 
the first magnets are connected with the second magnets via a shunt plate (yoke 62), at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements (Fig. 4), 
and the magnetic assembly is configured to rotate around an axis (A2) to generate an electromagnetic field (Fig. 1, [0048]).  
Iori does not teach first magnets connected by an inner plate.  Nor does it teach second magnets connected via an outer plate. 
Park teach first magnets (405c) connected by an inner plate (405f) and teaches second magnets (407c) connected via an outer plate (407f). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first magnet and second magnets of Iori by providing first magnets are connected by an inner plate and the second magnets connected via an outer plate, as taught by Park, because it would enhance the intensity of the magnetic field generated by the magnets ([0043], [0048]). 
Iori does not explicitly teach wherein the magnetic assembly is designed based on a target erosion profile, wherein a sensor measures the electromagnetic field of the magnetic assembly and measures a physical contour of a target disposed within a target region, wherein a processor determines the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor, wherein the measurements of the physical 
Zhao teaches wherein the magnetic assembly is designed based on a target erosion profile, wherein a sensor (magnetic sensor, pg. 3) measures the electromagnetic field of the magnetic assembly and measures a physical contour of a target disposed within a target region (sputtering target topography detection unit, pg. 3), wherein a processor (control unit, pg. 4) determines the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor, wherein the measurements of the physical contour determines at least one of target depressions and target punctures for the magnetic assembly, the target and a chamber (pg. 1, 4). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Iori by providing wherein the magnetic assembly is designed based on a target erosion profile, wherein a sensor measures the electromagnetic field of the magnetic assembly and measures a physical contour of a target disposed within a target region, wherein a processor determines the target erosion profile based on the measurements of the electromagnetic field and the measurements of the physical contour by the sensor, wherein the measurements of the physical contour determines at least one of target depressions and target punctures for the magnetic assembly, the target and a chamber, as taught by Zhao, because it would improve the utilization efficiency of a sputtering target (pg. 4). 
Regarding claim 10, Iori teaches at least three magnets of the first magnets and the second magnets have different magnetic strengths [0057].  
Regarding claim 12, Iori teaches the shunt plate (yoke 62) is configured to rotate around the axis (A2)

Regarding claim 15, Iori teaches the electromagnetic field is configured to sputter a target without a peak or trough along a surface of the target [0060].  
Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iori and Hieronymi as applied to claims 1 and 16 above, and further in view of Kutsuzawa (US 2009/0218218). 
Regarding claims 7 and 20, Iori does not teach the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets.  
Kutsuzawa teach the adjacent magnets are spaced by a first distance that is greater than a second distance (Fig. 3) between other adjacent magnets of either the first magnets (30A) or the second magnets (30B).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjacent magnets of Iori by providing the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets, as taught by Kutsuzawa, because it would allow plasma to be confined near the target to effect sputtering and allow magnet arrangement to be changed without changing the baseplate [0038], [0066]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iori and Park and Hieronymi  as applied to claim 8 above, and further in view of Watanabe (JP 2011-026624 see translation for citations)
Regarding claim 9, Iori does not teach each magnet of either the first magnets or the second magnets has equivalent magnetic strength.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjacent magnets of Iori by providing each magnet of either the first magnets or the second magnets has equivalent magnetic strength, as taught by Watanabe, because it would improve film thickness uniformity [0010]. 
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iori and Park and Hieronymi as applied to claim 8 above, and further in view of Kutsuzawa (2009/0218218). 
Regarding claim 11, Iori does not teach the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets.  
Kutsuzawa teach the adjacent magnets are spaced by a first distance that is greater than a second distance (Fig. 3) between other adjacent magnets of either the first magnets (30A) or the second magnets (30B).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjacent magnets of Iori by providing the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets, as taught by Kutsuzawa, because it would allow plasma to be confined near the target to effect sputtering and allow magnet arrangement to be changed without changing the baseplate [0038], [0066].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iori and Hieronymi as applied to claim 8 above, and further in view of Pavloff (US 7,767,064).  
Regarding claim 13, Iori does not teach the axis is beyond the shunt plate.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shunt plate of Iori by providing the axis is beyond the shunt plate, as taught by Pavloff, because it would allow the diameter for rotating the magnet arrangements to be changed for deposition and cleaning purposes (Fig. 2). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794